Citation Nr: 1605439	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  13-02 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a spine disorder, to include as secondary to service-connected bilateral foot disability. 
 
2.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected bilateral foot disability. 
 
3.  Entitlement to a disability rating in excess of 40 percent for a bilateral foot disability.

4.  Entitlement to a disability rating in excess of 20 percent for hemorrhoids.

5.  Entitlement to a total disability rating for compensation based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to May 1947.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009, December 2012, and January 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

The October 2009 rating decision denied entitlement to an increased disability rating in excess of 40 percent for service-connected bilateral flat feet.  The Board denied this appeal in a June 2013 decision.  However, the Veteran's claim for a total disability rating for compensation based upon individual unemployability (TDIU) stems from this rating decision as he asserted that he was unemployable due to his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The December 2012 rating decision denied service connection for a spine disorder and a right hip disorder, which the Veteran claimed was secondary to his service-connected bilateral foot disorder.  However during the development of the appeal the Veteran asserted the claim for service connection on the alternate basis of direct service connection.  That is, he claimed that cold exposure from sleeping on the ground during service over half a century ago was the cause of his current spine and hip disorders.  

The Board remanded the appeal in June 2013 for examination and adjudication of the issue involving TDIU.  The RO readjudicated issues involving entitlement to increased disability ratings for the Veteran's service-connected foot disorder and hemorrhoids.  The Veteran perfected appeals for both issues.  As they impact the issue of TDIU on appeal, they have been added above.  


REMAND

In June 2015, the Veteran submitted a substantive appeal with respect to the issues involving increased disability ratings for his bilateral foot disorder and hemorrhoids, and requested a video hearing before the Board at the RO.  Remand is necessary to accord the Veteran the requested hearing.  

Accordingly, the case is remanded for the following action:

This appeal has been advanced on the Board's docket.  Expedited handling is required.

The RO must place the Veteran's name on the docket for a video hearing before the Board at the RO.

No action is required by the Veteran until further notice is received; however the Veteran may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


